PER CURIAM
Defendant appeals from what he calls an “order” revoking his probation and execution of a suspended sentence.1 Defendant pleaded guilty to driving under the influ*684ence of intoxicants, ORS 813.010, and the court suspended execution of 87 days of a 90-day sentence and placed him on two-year probation. At a subsequent hearing, where defendant appeared without counsel, the court found that he had violated certain terms of probation, revoked it and ordered his suspended sentence executed. Defendant contends that the court did not adequately assess his desire to proceed without counsel during the probation revocation hearing.
Because defendant pleaded guilty and the court imposed a sentence, our review is controlled by ORS 138.050. State v. Donovan, 307 Or 461, 464, 770 P2d 581 (1989); State v. Bateman, 95 Or App 456, 462, 771 P2d 314 (1989). Defendant’s contention does not challenge the length or constitutionality of the sentence and is therefore beyond our scope of review. ORS 138.050; State v. Bateman, supra.
Affirmed.

 The document appealed from is a handwritten entry on a case summary sheet. There is no other written record of the court’s action.
[[Image here]]
We defer to the interpreter’s translation of the trial judge’s handwriting.